EXHIBIT 10.28
 
 
TENTH AMENDMENT
TO THE
AMERICAN EXPRESS RETIREMENT RESTORATION PLAN


WHEREAS, pursuant to its delegation powers, the Compensation and Benefits
Committee (the "CBC") of the Board of Directors of American Express Company (the
"Company") has authorized the Executive Vice President, Global Total Rewards and
Medical of the Company to amend the American Express Retirement Restoration Plan
(the "Plan") to make administrative changes that do not materially change the
level of benefits under the Plan; and
WHEREAS, the undersigned Executive Vice President, Global Total Rewards and
Medical deems it reasonably necessary and appropriate to amend the Plan to
update the Claims Procedures for revised Department of Labor regulations
addressing claims procedures for disability-related benefits; now
THEREFORE, the Plan is hereby amended as set forth below:
1.   Section 10.2(a)(iv) of the Plan is amended in its entirety, effective
immediately, to read as follows:
(iv) appropriate information as to the steps to be taken if the claimant wishes
to submit the claim for review, including an explanation of the claimant's right
to access and receive copies of relevant documents;
2.   Section 10.2(b) of the Plan is amended in its entirety, effective
immediately, to read as follows:
(b) If the claim is a claim that requires a determination regarding whether a
Participant is disabled to be made by the Administrator (and not by some party
other than the Administrator or the Plan for purposes other than a benefit
determination under the Plan), the Administrator will respond to the claim
within a reasonable period of time and in any case within 45 days (provided that
the Administrator may utilize up to two 30-day extension periods, in each case
to the extent that the Administrator determines that circumstances beyond the
control of the Plan so require, and shall in each case provide the claimant with
an advance notice setting forth the reasons for the extension and the date by
which the Administrator expects to render a decision, the standards on which
entitlement to Benefits is based, the unresolved issues that prevent a decision
on the claim, and the additional information needed to resolve such issues).  In
the event that additional information is necessary to resolve a claim requiring
the Administrator to rule on the Participant's disabled status, the claimant
shall be afforded at least 45 days to provide the information (during which time
the periods to provide notice and a decision on the claim shall be tolled).
3.   Section 10.2(c) of the Plan is amended in its entirety, effective
immediately, to read as follows:
(c) In the event of a claim requiring the Administrator to rule on the
Participant's disabled status, the Administrator's written notice of claim
denial shall provide the claimant (in addition to the items described in Section
10.2(a)) with (i) a discussion of the decision, including an explanation of the
basis for disagreeing with or not following the views presented by the claimant
to the Administrator of health care professionals treating the claimant and
vocational professionals who evaluated the claimant, the views of medical or
vocational experts whose advice was obtained on behalf of the Plan in connection
with the claim denial, without regard to whether the advice was relied upon by
the Administrator in denying the claim, and a determination of disability by the
Social Security Administration presented by the claimant to the Administrator,
(ii) a copy of any internal rule, guideline, protocol or other similar criterion
relied upon during the claims process or a statement that no such internal
rules, guidelines, protocols or other similar criteria exist, and (iii) if a
medical necessity or experimental treatment or similar exclusion or limit was
imposed, the Administrator will provide an explanation of the scientific or
clinical judgment for the determination (applying the terms of the Plan to the
claimant's medical circumstances) or a statement that such an explanation will
be provided free of charge upon request.
 
-1-

--------------------------------------------------------------------------------

4.   Section 10.3(b) of the Plan is amended in its entirety, effective
immediately, to read as follows:
(b) In the event of a claim requiring the Administrator to make a determination
regarding the Participant's disabled status, the claimant shall have 180 days
after receipt of the written explanation described above to request in writing
that the determination be reviewed, and shall be barred and estopped from
challenging the determination if he or she does not request a review of the
initial determination within such 180-day period.
5.   Section 10.4(a) of the Plan is amended in its entirety, effective
immediately, to read as follows:
(a) After considering all materials presented by the claimant, the Administrator
will render a written decision, setting forth the specific reasons for the
decision and containing specific references to the relevant provisions of the
Plan on which the decision is based.  The decision on review shall normally be
made within 60 days after the Administrator's receipt of the claimant's claim or
request.  If an extension of time is required for a hearing or other special
circumstances, the claimant shall be notified of the reasons for the extension
and the date as of which the Administrator expects to make a decision, and the
time limit shall be 120 days.  If additional information is needed, the deadline
for the Administrator's response will be tolled for the time period granted to
the claimant to provide the information (or the date that the claimant actually
provides the information, if earlier).  The decision shall be in writing using
language calculated to be understood by the claimant, and shall set forth:
(i) the specific reason or reasons for such denial;
(ii) the specific reference to relevant provisions of the Plan on which such
denial is based;
(iii) a statement that the claimant is entitled, upon request and free of
charge, to receive reasonable access to and copies of all documents, records and
other information relevant to the claimant's claim (subject to attorney-client,
attorney work-product and other applicable privilege rules unless otherwise
required by ERISA); and
(iv) the claimant's right to bring an action under Section 502 of ERISA now that
the claim has been denied on appeal (subject to Section 10.5) and, in the case
of a decision regarding the Participant's disabled status, the applicable
limitations period under Section 10.1(b) that applies to the claimant's right to
bring such an action, including the calendar date on which the claimant's right
to bring such an action expires.
6.   Section 10.4(b) of the Plan is amended in its entirety, effective
immediately, to read as follows:
(b) In the event of a claim requiring the Administrator to make a determination
regarding the Participant's disabled status, the Administrator shall ensure that
no deference is afforded to the prior determination, that the persons who made
the initial determination on behalf of the Administrator shall not be involved
in the review, and that the persons who make the decision on review on behalf of
the Administrator are not subordinates of the original decision-makers.  The
Administrator shall not consider, generate or rely upon any new or additional
information, or issue an appeal denial based on any new or additional rationale,
without first providing the claimant, free of charge, with the new or additional
evidence or rationale.  The information shall be provided as soon as possible
and sufficiently in advance of the deadline for the Administrator to render a
decision on review so that the claimant will have a reasonable opportunity to
respond prior to that date.  In the event that a medical judgment is required,
the persons conducting the review shall consult with a health care professional
of appropriate training and experience in the relevant field of medicine and
shall identify any medical or vocational experts consulted to the claimant.  No
health care professional consulted in the course of the review shall be a person
consulted in the course of the original determination (or a subordinate of such
person).  The claim determination on review of a claim requiring the
Administrator to make a determination regarding the Participant's disabled
status shall be provided within 45 days (90 days, if the Administrator
determines that special circumstances require an extension and so informs the
claimant).  If additional information is needed, the deadline for the
Administrator's response will be tolled for the time period granted to the
claimant to provide the information (or the date that the claimant actually
provides the information, if earlier).  In the event of such a claim denial, in
addition to the items required above, the Administrator shall provide (i) a
discussion of the decision, including an explanation of the basis for
disagreeing with or not following the views presented by the claimant to the
Administrator of health care professionals treating the claimant and vocational
professionals who evaluated the claimant, the views of medical or vocational
experts whose advice was obtained on behalf of the Plan in connection with the
claim denial, without regard to whether the advice was relied upon by the
Administrator in denying the claim, and a determination of disability by the
Social Security Administration presented by the claimant to the Administrator,
(ii) a copy of any internal rule, guideline, protocol or other similar criterion
relied upon during the claims process or a statement that no such internal
rules, guidelines, protocols or other similar criteria exist, and (iii) if a
medical necessity or experimental treatment or similar exclusion or limit was
imposed, the Administrator will provide an explanation of the scientific or
clinical judgment for the determination (applying the terms of the Plan to the
claimant's medical circumstances) or a statement that such an explanation will
be provided free of charge upon request.
-2-

--------------------------------------------------------------------------------

7.   The first sentence of Section 10.5 of the Plan is amended in its entirety,
effective immediately, to read as follows:
Notwithstanding anything herein to the contrary, and except with respect to a
claim which requires the Administrator to make a determination with respect to
the Participant's disabled status (unless the Participant consents to binding
arbitration of such claim), upon completion of the claims process set forth in
this Article 10, the Administrator or a claimant will have the right to compel
binding arbitration with respect to any claim involving the Plan.
Dated: 12/17/18
 
American Express Company
 
 
 
 
 
By:  /s/ David Kasiarz
 
 
Its: EVP, Global Total Rewards and Medical

 
 
 
 
 
-3-
